Citation Nr: 0602700	
Decision Date: 01/31/06    Archive Date: 02/07/06

DOCKET NO.  99-15 605A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for lymphoma.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The appellant had active military service from March 1985 to 
June 1985, and from April 1986 to February 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 RO rating decision that 
denied service connection for lymphoma.  The appellant filed 
a Notice of Disagreement (NOD) in August 1999, and the RO 
issued a Statement of the Case (SOC) in July 2002.  The 
appellant perfected his appeal by filing a VA Form 9 (Appeal 
to the Board of Veterans' Appeals) in October 2002.

In December 2003, the appellant and his wife testified during 
a hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; a transcript of that hearing is of record.

In April 2004, the Board remanded this matter to the RO for a 
determination as to whether the NOD in this case had been 
filed in a timely manner.  As reflected in the November 2004 
Supplemental SOC (SSOC), the RO explained its determination 
that the appeal was timely filed (with which the Board 
agrees, but continued the denial of service connection.  The 
RO later readjudicated the claim on the basis of additional 
evidence received (as reflected in April 2005 and July 2005 
SSOCs) and returned this matter to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim on appeal have been accomplished.

2.  Competent medical opinion is at least in equipoise on the 
question of whether the appellant's current lymphoma was 
first manifested during military service.



CONCLUSION OF LAW

With resolution of reasonable doubt in the appellant's favor, 
the criteria for service connection for lymphoma are met.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2005) 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA) was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations essentially include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, and in 
view of the Board's favorable disposition, the Board finds 
that all notification and development action needed to render 
a fair decision on the issue of service connection for 
lymphoma has been accomplished.  

II.  Background and Analysis

Under the applicable criteria, service connection may be 
granted for a disability resulting from disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110, 
1131; 38 C.F.R. § 3.303.  Such a determination requires a 
finding of current disability that is related to an injury or 
disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d).  

The appellant's service medical records show that he was 
hospitalized in December 1989 through January 1990 for a two-
month history of weight loss, abdominal pain, axillary and 
inguinal adenopathy, nausea, vomiting, and weakness.  At the 
time of admission, lymphoma was suspected due to the 
appellant's symptoms.  The appellant underwent a number of 
diagnostics, including an axillary node biopsy; the pathology 
was reviewed and felt to be consistent with paracortal 
hyperplasia rather than malignancy.  The final diagnosis from 
inpatient treatment was reactive lymphadenopathy/paracortal 
hyperplasia.  There is no evidence that the condition 
reappeared prior to the appellant's discharge from service in 
February 1992.    

Records from Graystone Ear/Nose/Throat clinic show that the 
appellant complained of a right upper neck mass in September 
1996.  He had a needle biopsy in September 1996 that did not 
give an impression of lymphoma, and the physician's 
impression was cervical/axillary/inguinal lymphadenopathy.  
However, an October 1996 pathology report from Catawba 
Memorial Hospital showed that biopsy of a tissue sample was 
positive for Hodgkin's-like lymphoma consistent with 
peripheral "T" cell lymphoma.  The appellant was thereupon 
referred for chemotherapy.

The appellant had a VA medical examination for lymphatic 
disorders in July 2002.  The examiner reviewed the claims 
file before examining the appellant.  The examiner recorded 
that the appellant currently had stage III non-Hodgkin's 
lymphoma, also known as lymphoplasmacytic lymphoma, 
discovered in September 1996 via lymph node biopsy.  Of 
interest, the appellant had a history of idiopathic 
thrombocytopenic purpura (ITP) as a child, and an in-service 
episode of weight loss and some lymphadenopathy in 1989.  
Lymph node biopsy in 1989 revealed nondiagnostic hyperplasia 
of the lymph nodes; no diagnosis could be made at that time, 
and no treatment was offered, and the appellant went about 
his life. The appellant did well until May 2001, when he was 
discovered to have a recurrence of his non-Hodgkin's lymphoma 
of the same cell type as he had previously.  The examiner 
noted the history of the appellant's treatment since May 
2001, and recorded the current symptoms.  The examiner's 
diagnosis was non-Hodgkin's lymphoma in recurrence, but 
currently in remission.  In regard to the question of whether 
the condition for which the appellant underwent biopsy in 
1989 was the same as the lymphoma that he developed in 1996, 
the examiner stated that it was possible, but it was 
impossible for him to make such a statement unequivocally, or 
more likely than not, without resorting to unfounded 
speculation.

The appellant and his wife testified before the Board in 
December 2003 in regard to the appellant's current symptoms 
treatment.  They also testified that during military service 
the appellant had actually complained of swollen lymph nodes 
in the neck, but the military doctors at the time said that 
it would be too difficult to perform the operation in the 
throat so they biopsied lymph nodes from under the arm 
instead; the appellant received no further treatment during 
his military service.

The file contains extensive treatment notes by Dr. M.N.T., 
the private oncologist who treated the appellant since 1996.  
Dr. M.N.T. submitted a letter in April 2005 in which he noted 
that the appellant had developed bilateral axillary 
adenopathy in 1989, during his military service, and that he 
underwent a biopsy at that time; however, those biopsy slides 
could no longer be located.  The appellant currently had 
recurrent low-grade lymphoma.  Dr. M.N.T. stated that, based 
on his review of the appellant's military medical records and 
his treatment of the appellant since 1996, it was his opinion 
that the lymph nodes biopsied in 1989 were more likely than 
not lymphoma; if the pathology slides could be located, this 
could be confirmed.       

As noted above, the record reflects conflicting medical 
opinions as to whether there is a medical nexus between the 
appellant's current lymphoma and his military service.  
Favorable to the claim, Dr. M.N.T. provided a statement that 
the lymph nodes biopsied in 1989 were more likely than not 
lymphoma.  Conversely, the VA medical examiner in July 2002 
stated that it was possible that the lymph nodes biopsied in 
1989 were the same as the lymphoma that he developed in 1996, 
but that it was impossible to make such a statement 
unequivocally, or more likely than not, without resorting to 
unfounded speculation.

It is the Board's duty to assess the credibility and 
probative value of evidence, and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).  The probative value of medical 
evidence is based on the medical expert's personal 
examination of the patient, the physician's knowledge and 
skill in analyzing the data, and the medical conclusion that 
the physician reaches.  As true with any piece of evidence, 
the credibility and weight to be assigned to these opinions 
are within the province of the Board as adjudicators.  
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

In this case, the Board finds that the medical opinions of 
Dr. M.N.T. and the VA examiner are, essentially, equally 
credible and probative on the question of medical nexus.  In 
this case, both physicians had access to the single most 
important item of evidence, the service medical record, and 
since all the medical treatment records in the claims file 
are private (non-VA) records there is no reason to believe 
that the VA examiner had access to evidence that Dr. M.N.T. 
did not.  Also, both physicians clearly based their opinions 
on comparison of the appellant's current symptoms to his 
symptoms in service in 1989.  Finally, both physicians 
personally examined the appellant and both physicians appear 
to be equally skilled in analyzing the data before them.  
Thus, the medical opinion evidence appears to be in relative 
equipoise on the question of in-service incurrence.

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  
38 C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

In light of foregoing, and with resolution of all reasonable 
doubt in the appellant's favor, the Board finds that service 
connection for lymphoma is warranted. 


ORDER

Service connection for lymphoma is granted.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


